DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –-
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gniadek et al. (US 2017/0242199 A1, “Gniadek” hereinafter”).
Claims 1 and 12.  Gniadek discloses a fiber optic connector (LC connector 306) for making an optical connection with a second fiber optic connector (micro connector 308), the fiber optic connector comprising: a connector housing (adapter 300) configured to mate with the second fiber optic connector (308) free of fixed attachment of the connector housing with the second fiber optic connector; a quick release coupler (spring 318) configured to form a quick release connection with the second fiber optic connector when the second fiber optic connector mates with the connector housing, the quick release coupler including a mounting base (module panel 310) coupled to the connector housing and opposing first and second retainers (the opposing sides of spring 318) attached to the mounting base, the first and second retainers configured to engage the second fiber optic connector when the second fiber optic connector mates with the connector housing to form the quick release connection with the second fiber optic connector (Para [0025]).


    PNG
    media_image1.png
    281
    492
    media_image1.png
    Greyscale


Claims 3 and 14. The fiber optic connector of claim 2, wherein the first and second retainers are configured to be deflected away from one another by the second fiber optic connector when the second fiber optic connector mates with the connector housing (see annotated captured image above).
Claims 4 and 15. The fiber optic connector of claim 3, wherein the first and second retainers are configured to be deflected away from one another by the second fiber optic 
Claims 5 and 16. The fiber optic connector of claim 4, wherein each of the first and second retainers comprise flexible legs.  The front side of spring (318, “first retainer”) has flexible legs and the back side of spring (318, “second retainer”) has a flexible leg, thus the combined front and back side of spring (318) has flexible legs.
Claims 6 and 17. The fiber optic connector of claim 5, wherein each flexible leg extends from the mounting base.  The spring (318) is clipped onto the ferrule passage ring (305), thus can be considered the flexible leg extends from the mounting base (310).
Claims 7 and 18. The fiber optic connector of claim 6, wherein each flexible leg includes catch configured to engage the second fiber optic connector when the second fiber optic connector mates with the connector housing (see annotated capture image above).  
Claims 8 and 19. The fiber optic connector of claim 7, wherein each catch includes a first engagement surface disposed at a non-orthogonal angle relative to a longitudinal axis of the flexible leg, the first engagement surface configured to be engaged by the second fiber optic connector to deflect the flexible leg when the second fiber optic connector disconnects from the connector housing (see annotated capture image above).    
Claims 9 and 20. The fiber optic connector of claim 8, wherein each catch includes a second engagement surface disposed at a non-orthogonal angle relative to the longitudinal axis of the flexible leg, the second engagement surface configured to be engaged by the second fiber optic connector to deflect the flexible leg when the second fiber optic connector mates with the connector housing (see annotated capture image above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gniadek.
Gniadek discloses the invention of claim 1, however, Gniadek does not teach the fiber optic connector further comprising a fastener, wherein the mounting base and the connector housing each include at least one fastener opening through which the fastener extends to attach the quick release coupler to the connector housing.
Gniadek discloses in Fig. 2A ferrule spring (202) which have fasteners inserted into holes (206) to fasten the ferrule spring to the base (204).

    PNG
    media_image2.png
    424
    358
    media_image2.png
    Greyscale

	However, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the fasteners can be rearranged to be attached to a surface of the housing, such as the quick release coupler (ferrule spring 202) thereby the connector can be easily released while the coupler is attached to the housing.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Dust covers are known in the art, however, the feature of a dust cover pivotally mounted on the connector housing by sat at least one fastener, the quick release connector and dust cover being mounted on the connector housing at the same location by said at least one fastener is not taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        



/ERIN D CHIEM/Examiner, Art Unit 2883